Citation Nr: 0033748	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 15, 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which increased the evaluation for PTSD to 
50 percent disabling, effective from November 23, 1998.  The 
50 percent rating was continued by a rating decision in 
August 1999.  The evaluation was increased to 70 percent 
disabling by a November 1999 rating decision, effective from 
February 18, 1997.  

In this case, the claim for an increased rating appears to 
have been initiated by a written request from the veteran in 
1997.  An August 1997 rating by the RO in Waco, Texas 
continued a 30 percent disability rating for PTSD, and a 
notice of adverse determination issued in September 1997.  
The veteran initiated the appeals process by filing a notice 
of disagreement (NOD) received by the RO on July 31, 1998.  
An intervening rating determination of June 15, 1999 
increased the evaluation to a 50 percent disability.  A SOC 
was not issued until June 30 1999.  A substantive appeal was 
date stamp received on September 20 1999.  However, the Board 
is not basing its jurisdiction of the current claim on an 
appeal initiated  in July 1998.  Rather, the Board's 
jurisdiction is based on an appeal of the rating decisions 
beginning June 15, 1999.  In this regard the Board construes 
as a NOD what was intended as the substantive appeal received 
in September 1999.  Inasmuch as the supplemental SOC's were 
issued, the Board also construes the veteran's 
representative's Statement of Accredited Representation, 
dated in October 2000, sufficient to constitute a substantive 
appeal.  

The veteran was awarded entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities in a November 1999 rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's service connected PTSD demonstrates that he 
is a persistent danger of hurting himself or others.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim has been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
9411.  The rating criteria provide that a 70 percent 
evaluation will be assigned where there is occupational and 
social impairment with deficiencies in most areas, such as 
school, work, family relations, judgment, thinking, mood, due 
to such symptoms as:  suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spacial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent rating is to be assigned when there is a total 
occupational and social impairment, due to such symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130 Part 4, Diagnostic Code 9411. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record, which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the veteran's 
disability at issue beyond that set forth below.

The Board notes that in October 1997, the veteran contacted 
the Crisis Line and was immediately hospitalized for a safety 
check.  The police offered him the opportunity to go to the 
hospital voluntarily or under restraints; he chose to go 
voluntarily but took a handgun with him.  The sheriff took 
the gun away from him and before restoring it to him required 
a letter stating he was not a danger to himself or others.  
His affect was reported as constricted and with a mildly 
dysphoric mood.  His PTSD was regarded as mild to moderate 
and his Global Assessment of Functioning (GAF) was reported 
as 58 at that time.  

In November 1998, he was afforded a VA psychiatric 
examination.  The veteran had undergone a divorce (his 
fourth) in 1994 due to his PTSD.  The examiner noted the 
veteran had been unable to go back to work because of his 
PTSD compounded by cataract surgery some months earlier.  His 
PTSD was reported to have undergone a worsening.  He had 
become more isolated and was continuing to entertain ideas of 
suicide.  He reported playing Russian roulette with a loaded 
revolver over the past few years but denied doing it any 
longer.  He expressed a sense of hopelessness.  He avoided 
people altogether and got distressed whenever he saw anything 
that reminded him of Vietnam.  He had a restricted range of 
affect.  There were no thought disorders; communication was 
logical and goal directed; there were no panic attacks; the 
veteran exhibited anxiety and depression.  Global Assessment 
of Functioning (GAF) was reported as 50.  The examiner noted 
an increase in both social and occupational impairment.

On outpatient treatment records from November 1998, the 
veteran endorsed worthlessness, helplessness and hopelessness 
as well as panic attacks.  He would fire guns blindly into 
the woods when he was experiencing such panic attacks.  Other 
records from the same period report the veteran with a GAF of 
47.  He was reported as inappropriately animated with 
exaggerated mannerisms although he denied suicidal or 
homicidal ideation.  His thought process was circumstantial.  
In January 1999, the veteran's extensive substance and 
alcohol abuse was discussed.  

In July 1999, the veteran was afforded another VA 
examination.  The examiner reported that the veteran's PTSD 
symptomatology worsened after his last divorce.  His 
activities consisted primarily of working on his house and 
fishing to catch food.  He reported an anger management issue 
and occasionally throws things.  His alcohol abuse was 
characterized as a self destructive behavior.  His 
predominant mood was depression.  He reported ongoing 
nightmares and panic attacks.  The examiner endorsed that he 
was detached from others and hypervigilant.  In addition he 
had difficulty concentrating, flat affect, anhedonia, sense 
of worthlessness and guilt.  Diagnosis was PTSD, moderate and 
depression moderate to extreme.  On Axis IV, the examiner 
reported "significant impairment in all life areas".  GAF 
was 50.  On his statement submitted in September 1999, the 
veteran related that he dealt daily with suicide as a form of 
relief to his problems.

After a careful review of the record, the Board finds that 
the evidence is at least in equipoise with respect to whether 
the veteran's service-connected PTSD warrants a 100 percent 
disability evaluation under the revised criteria for mental 
disorders which became effective on November 7, 1996.  In 
reaching such a conclusion, the Board notes that recent 
examinations report the absence of suicidal and homicidal 
ideation.  Nevertheless, such a conclusion is not consistent 
with other history.  The Board considers the veteran 
approximates a persistent danger of hurting himself or 
others.  The Board also recognizes that, while the veteran 
has a substance abuse problem, that problem itself has been 
described as yet another manifestation of a self destructive 
behavior.  The Board also notes that the veteran has been 
recently assigned GAF scores of 47 to 50, which reflects 
serious symptoms in social and occupational functioning due 
to his psychiatric disorder.  In addition, the medical 
evidence also reflects specific deficiencies in his 
relationships, four divorces, isolation and virtual isolation 
from his family.  The benefit of the doubt has been resolved 
in the veteran's favor as to whether the veteran's PTSD 
approximates a total occupational and social impairment, due 
to such symptoms such as a persistent danger of hurting self 
or others.  38 U.S.C.A. § 5107(b) (West 1991).




ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to pertinent criteria governing the 
payment of monetary benefits.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

